Citation Nr: 1526374	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-18 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the left acromioclavicular joint and left glenohumeral joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2015.  A transcript of that hearing is of record.  The VLJ held the record open for thirty days after the hearing in order to allow for the receipt of additional evidence.  Such evidence was received, accompanied by a statement that the Veteran waives local jurisdiction.  


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has DJD of the left acromioclavicular joint and left glenohumeral joint that was incurred in or is otherwise attributable to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for DJD of the left acromioclavicular joint and left glenohumeral joint have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.



Facts and Analysis

The Veteran assert that his left shoulder pain began in service, noting in his claim a problem with his shoulder beginning when he was assigned to wash and wax vehicles in the motor pool in service as a vehicle operator, and testifying in his hearing that his left shoulder pain began when he was assigned to repeatedly lift 70-plus pound bags of mail and throw them onto the back of a semi-trailer while stationed in South Korea.  His claim also discussed left shoulder pain associated with loading mail while stationed in Korea, and asserted that he continued to aggravate his shoulder while waxing vehicles and loading supplies.  The Veteran's military occupational specialty (MOS) was vehicle operator/dispatcher, which is consistent with the duties the Veteran has described.  

The Veteran's service treatment records (STRs) indicate that the Veteran had a normal entrance examination, and first sought treatment while stationed in Korea in August 1969, complaining of left shoulder soreness with on-and-off pain for about eight months, and no history of trauma.  He again sought treatment for left shoulder pain of several months duration in October 1971, and possible bursitis was noted.  In January 1972 the Veteran was treated with hot packs to the left shoulder in response to his complain of left shoulder pain and diffuse tenderness.  The Veteran's June 1972 separation examination reflected normal upper extremities, but also noted occasional pain in the left shoulder for the past year, diagnosed as bursitis, with normal x-rays.  The Veteran also reported a painful or "trick" shoulder or elbow in his June 1972 report of medical history, resulting in another notation about his occasional left shoulder pain for the past year.  

The Veteran testified that he has had shoulder pain since service, but did not seek treatment because he did not have health insurance.  His wife submitted an April 2015 lay statement indicating that she met the Veteran in 1979, and recalled that he always complained of pain in his left shoulder caused by repetitive work in service, and that he continues to suffer from this pain.  

The record contains VA treatment records, including an August 2007 notation of muscle stiffness and pain in the muscles and tendons of his arms when he has been working hard, and a May 2008 notation of occasional trouble with his shoulder.  

A VA examination was conducted in March 2012.  Although the examiner initially indicated that the Veteran does not have a shoulder/arm condition, the examiner later found a diagnosis of DJD of the left acromioclavicular joint and left glenohumeral joint.  The examiner found that this DJD was less likely than not related to service.  As rationale, the examiner referred to the incidents where the Veteran sought treatment for his left shoulder in service as acute episodes that resolved, and stated that the separation examination and history identified no physical abnormalities of the left shoulder, and that the Veteran was noted by the examining physician that day to have been treated for bursitis during the previous year and that x-rays during active duty had been negative.  The examiner noted no evidence of ongoing medical care for the left shoulder condition during the first year after separation, and no report of problems with the left shoulder requiring treatment or diagnostic imaging from August 2007 to August 2011.  Given the presence of DJD of both acromioclavicular joints on current x-rays which is similar in appearance, the examiner found that the DJD of the left acromioclavicular joint is most likely secondary to aging and an active lifestyle.  The examiner also concluded that, given the absence of any documented or suspected ligamentous injury to the left shoulder during active duty status, the absence of medical evidence of ongoing left shoulder condition during the first year after separation from active duty service, and given the 39+ years since separation from active duty status, the DJD of the left glenohumeral joint currently identified by x-ray is also most likely related to aging and an active lifestyle involving physical work.

The examination did not take into consideration the Veteran's competent lay statements of shoulder pain since service, or his report of a painful or "trick" shoulder or elbow on separation.  Therefore, the probative value of the examiner's opinion is limited.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   In this case, the record reflects that the Veteran has a diagnosis of DJD of the left acromioclavicular and glenohumeral joints.  DJD, a form of arthritis, is a chronic disease.  38 C.F.R. § 3.309(a).  The Veteran has consistently reported intermittent left shoulder pain since service.  The Veteran is competent to report pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As the Veteran's report of left shoulder pain has been consistent, the Board finds it to be credible.  As left shoulder pain, a symptom of DJD of the left acromioclavicular and glenohumeral joints, has been present since service, the Board finds that, allowing the Veteran the benefit of the doubt, it is at least as likely as not that the Veteran's left shoulder disability was incurred in service.  See Walker, supra; See Gilbert, supra.  


ORDER

Entitlement to service connection for DJD of the left acromioclavicular joint and left glenohumeral joint is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


